DETAILED ACTION
	The amendment filed on 8-11-2021 is acknowledged. Claim 1 has been amended. Claim 6 has been canceled. Claims 1-5 and 7-15 are pending and currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1-4, 7-8, 10-11 and 13-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gruenberg (U. S. Patent Application Publication US 2003/0134415 – IDS filed on 4-29-2020) is withdrawn in light of the amendment thereto.
The rejection of claims 1-5 and 11-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenberg (U. S. Patent Application Publication US 2003/0134415 – IDS filed on 4-29-2020) and Segal et al. (Drug Discovery Today, Volume 11 No. 11/12, pages 534-540 – IDS filed on 4-29-2020) is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The rejection of claims 1-5 and 7-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. Cancellation of claim 6 has rendered the rejection of that claim moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.   The claims have been amended to indicate that the one or more antigens are the disease antigens and that the one or more antigens are included in the compositions to reduce the antigens related to or causing the disease.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	
	With regard to Point 1, the amendment is insufficient to overcome the rejection of record as there is still no correlation between structure (i.e. the specific antigens that cause or are related to a given disease) and function (are capable of inducing a directed immune response resulting in the reduction of said antigens when administered in conjunction with when the claimed CRCL). 

	As outlined previously, the instant claims are drawn to methods of reducing any and all antigens related to or causing a disease (unnamed) utilizing a composition comprising chaperone rich lysates and 
The claims encompass any and all antigens related to or causing any and all diseases and any and all chaperone proteins. Hence there is no limitation as to what constitutes the antigens to be reduced or the chaperone proteins within the composition. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of antigens that can be reduced by the claimed method, Applicant must adequately describe the antigens that are related to or cause a given disease and can be reduced by the claimed method and the specific chaperone rich cell lysates (CRCL) that have efficacy in reducing a given antigen in vivo when coupled with activated T-cells. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the antigens to which the claims are drawn, such as a correlation between the composition and its recited function (reducing a given antigen in vivo), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antigens and CRCLs. The specification does not provide substantive evidence that the recited compositions are capable of reducing a given antigen. This demonstration is required for the skilled artisan to be able to use the claimed compositions for their intended purpose of reducing antigens related to or causing a in vivo. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. The specification fails to teach or disclose data that demonstrates that the claimed compositions can effective reduce a given antigen. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed vaccines is not deemed representative of the genus of compositions to which the claims refer.


Conclusion
 
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 16, 2021